NUMBER 13-19-00074-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

                                  IN RE AT&T INC., ET AL.


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Longoria1

        Relators, AT&T Inc.; New Cingular Wireless PCS, LLC d/b/a AT&T Mobility,

individually and in its capacity as General Partner of McAllen-Edinburg-Mission SMSA

Limited Partnership, Texas RSA 18 Limited Partnership, and Texas RSA 19 Limited

Partnership; AT&T Mobility Corporation; Cricket Communications, LLC; and Cricket

Wireless, LLC, filed a petition for writ of mandamus in the above cause on February 15,




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); see also id. R. 47.4 (distinguishing opinions and memorandum opinions).
2019. Through this original proceeding, relators sought to compel the trial court to vacate

and set aside an order compelling the production of allegedly privileged documents. As

an initial matter, however, relators sought abatement of this original proceeding pursuant

to Texas Rule of Appellate Procedure 7.2(b). See TEX. R. APP. P. 7.2(b); In re Blevins,

480 S.W.3d 542, 543 (Tex. 2013) (orig. proceeding) (per curiam). Relators argued that

the respondent in this original proceeding, the Honorable Juan Partida, no longer

presided over the 275th District Court and this matter should be abated pending

consideration of the issues herein by his successor, the Honorable Marla Cuellar.

Accordingly, we abated this cause to allow Judge Cuellar, to consider the matters at issue

here. See TEX. R. APP. P. 7.2(b). Subsequently, relators notified this Court that the

underlying case had been removed to the United States District Court for the Southern

District of Texas, McAllen Division, pursuant to 28 U.S.C. § 1441 and 50 U.S.C. §

1885a(g). On March 5, 2020, relators notified this Court that the removal divested “the

275th District Court and this Court of jurisdiction,” and that on February 26, 2020, the

United States District Court denied a motion to remand this matter back to the 275th

District Court.

       The Court, having examined and fully considered the foregoing sequence of

events, is of the opinion that this petition for writ of mandamus should be dismissed

without regard to the merits. Accordingly, we reinstate this cause, and we dismiss this

original proceeding and all relief sought therein without prejudice.

                                                               NORA L. LONGORIA
                                                               Justice

Delivered and filed the
12th day of March, 2020.



                                             2